EXHIBIT 10.3

ESCROW DEPOSIT AGREEMENT

This ESCROW DEPOSIT AGREEMENT (this “Agreement”) dated as of the 2nd day of July
2008, by and among Cardium Therapeutics, Inc., a Delaware corporation (the
“Company”), having an address at 3611 Valley Centre Drive, Suite 525, San Diego,
California 92130, Empire Asset Management Company (“Placement Agent”), having an
address at 2 Rector Street, 15th Floor, New York, NY 10006 and SIGNATURE BANK
(the “Escrow Agent”), a New York State chartered bank, having an office at 261
Madison Avenue, New York NY 10016. All capitalized terms not herein defined
shall have the meaning ascribed to them in that certain Securities Purchase
Agreement dated as of the closing date of the Offering, as amended or
supplemented from time-to-time, including all attachments, schedules and
exhibits thereto (the “Purchase Agreement”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of the Purchase Agreement the Company desires to
sell (the “Offering”) of up to $3,340,380 of securities of the Company; and

WHEREAS, unless the Company consummates the Offering by August 27, 2008 (the
“Termination Date”) with purchasers that have executed Purchase Agreements by
July 27, 2008, the Offering shall terminate and all funds shall be returned to
the subscribers in the Offering; and

WHEREAS, the Company and Placement Agent desire to establish an escrow account
with the Escrow Agent into which the Company and Placement Agent shall instruct
subscribers introduced to the Company by Placement Agent (the “Subscribers”) to
deposit checks and other instruments for the payment of money made payable to
the order of “Signature Bank as Escrow Agent for Cardium Therapeutics, Inc.,”
and Escrow Agent is willing to accept said checks and other instruments for the
payment of money in accordance with the terms hereinafter set forth; and

WHEREAS, the Company and Placement Agent represent and warrant to the Escrow
Agent that they have not stated to any individual or entity that the Escrow
Agent’s duties will include anything other than those duties stated in this
Agreement; and

WHEREAS, the Company and Placement Agent warrant to the Escrow Agent that a copy
of each document that has been delivered to Subscribers and third parties that
include Escrow Agent’s name and duties, has been attached hereto as Schedule I.



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS AGREED as follows:

1. Delivery of Escrow Funds.

(a) Placement Agent and the Company shall instruct Subscribers to deliver to
Escrow Agent checks made payable to the order of “Signature Bank, as Escrow
Agent for Cardium Therapeutics, Inc.,” or wire transfer to Signature Bank, 261
Madison Avenue, New York NY 10016, ABA No. 026013576 for credit to Signature
Bank, as Escrow Agent for Cardium Therapeutics, Inc., Account No. 1501099321, in
each case, with the name, address and social security number or taxpayer
identification number of the individual or entity making payment. In the event
any Subscriber’s address and/or social security number or taxpayer
identification number are not provided to Escrow Agent by the Subscriber, then
Placement Agent and/or the Company agree to promptly provide Escrow Agent with
such information in writing. The checks or wire transfers shall be deposited
into a non interest-bearing account at Signature Bank entitled “Signature Bank,
as Escrow Agent for Cardium Therapeutics, Inc.” (the “Escrow Account”).

(b) The collected funds deposited into the Escrow Account are referred to as the
“Escrow Funds.”

(c) The Escrow Agent shall have no duty or responsibility to enforce the
collection or demand payment of any funds deposited into the Escrow Account. If,
for any reason, any check deposited into the Escrow Account shall be returned
unpaid to the Escrow Agent, the sole duty of the Escrow Agent shall be to return
the check to the Subscriber and advise the Company and Placement Agent promptly
thereof.

(d) Escrow Agent shall hold all Escrow Funds in the Escrow Account free from any
lien, claim or offset of Escrow Agent, except as set forth herein.

2. Release of Escrow Funds. The Escrow Funds shall be paid by the Escrow Agent
in accordance with the following:

(a) In the event that the Company and Placement Agent advise the Escrow Agent in
writing that the Offering has been terminated (the “Termination Notice”), the
Escrow Agent shall promptly return the funds paid by each Subscriber to said
Subscriber without interest or deduction, penalty or expense.

(b) Provided that the Escrow Agent does not receive the Termination Notice in
accordance with paragraph 2(a), the Escrow Agent shall, upon receipt of written
instructions, in the form of Exhibit A, attached hereto and made a part hereof,
or in a form and substance satisfactory to the Escrow Agent, received from the
Company and Placement Agent on or before the Termination Date, pay the Escrow
Funds in accordance with such written instructions, such payment or payments to
be made by wire transfer within one (1) business day of receipt of such written
instructions. Such instructions must be received by the Escrow Agent no later
than 3:00 PM Eastern Time on a Banking Day for the Escrow Agent to process such
instructions that Banking Day.

 

2



--------------------------------------------------------------------------------

(c) If by 3:00 P.M. Eastern time on the Termination Date, the Escrow Agent has
not received written instructions from the Company and Placement Agent regarding
the disbursement of the Escrow Funds, then the Escrow Agent shall promptly
return the Escrow Funds to the Subscribers without interest or deductions,
penalty or expense. The Escrow Funds returned to each Subscriber shall be free
and clear of any and all claims of the Escrow Agent.

(d) The Escrow Agent shall not be required to pay any uncollected funds or any
funds that are not available for withdrawal.

(e) If the Termination Date or any date that is a deadline under this Agreement
for giving the Escrow Agent notice or instructions or for the Escrow Agent to
take action is not a Banking Day, then such date shall be the Banking Day that
immediately precedes that date. A Banking Day is any day other than a Saturday,
Sunday or a day that a New York State chartered bank is not legally obligated to
be opened.

(f) The Company may reject or cancel any subscription for its securities in
whole or in part. If payment for any such rejected or canceled subscription has
been delivered to Escrow Agent, the Company and the Placement Agent will inform
the Escrow Agent of the rejection or cancellation, and Escrow Agent upon
receiving such notice shall promptly return such funds to said Subscriber, but
in no event prior to those funds becoming collected and available for
withdrawal.

3. Acceptance by Escrow Agent. The Escrow Agent hereby accepts and agrees to
perform its obligations hereunder, provided that:

(a) The Escrow Agent may act in reliance upon any signature believed by it to be
genuine, and may assume that any person who has been designated by Placement
Agent or the Company to give any written instructions, notice or receipt, or
make any statements in connection with the provisions hereof has been duly
authorized to do so. Escrow Agent shall have no duty to make inquiry as to the
genuineness, accuracy or validity of any statements or instructions or any
signatures on statements or instructions. The names and true signatures of each
individual authorized to act singly on behalf of the Company and Placement Agent
are stated in Schedule II, which is attached hereto and made a part hereof. The
Company and Placement Agent may each remove or add one or more of its authorized
signers stated on Schedule II by notifying the Escrow Agent of such change in
accordance with this Agreement, which notice shall include the true signature
for any new authorized signatories.

(b) The Escrow Agent may act relative hereto in reliance upon advice of counsel
in reference to any matter connected herewith. The Escrow Agent shall not be
liable for any mistake of fact or error of judgment or law, or for any acts or
omissions of any kind, unless caused by its willful misconduct or gross
negligence.

(c) Placement Agent and the Company agree to indemnify and hold the Escrow Agent
harmless from and against any and all claims, losses, costs, liabilities,
damages, suits, demands, judgments or expenses (including but not limited to
reasonable attorney’s fees)

 

3



--------------------------------------------------------------------------------

claimed against or incurred by Escrow Agent, in good faith, arising out of or
related, directly or indirectly, to this Escrow Agreement unless caused by a
breach of this Escrow Agreement by the Escrow Agent or by the Escrow Agent’s
gross negligence or willful misconduct.

(d) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder, the Escrow Agent shall be entitled to (i) refrain from taking
any action other than to keep safely the Escrow Funds until it shall be directed
otherwise by a court of competent jurisdiction, or (ii) deliver the Escrow Funds
to a court of competent jurisdiction.

(e) The Escrow Agent shall have no duty, responsibility or obligation to
interpret or enforce the terms of any agreement other than Escrow Agent’s
obligations hereunder, and the Escrow Agent shall not be required to make a
request that any monies be delivered to the Escrow Account, it being agreed that
the sole duties and responsibilities of the Escrow Agent shall be to the extent
not prohibited by applicable law (i) to accept checks or other instruments for
the payment of money and wire transfers delivered to the Escrow Agent for the
Escrow Account and deposit said checks and wire transfers into the non-interest
bearing Escrow Account, and (ii) to disburse or refrain from disbursing the
Escrow Funds as stated above, provided that the checks received by the Escrow
Agent have been collected and are available for withdrawal.

4. Resignation and Termination of the Escrow Agent. The Escrow Agent may resign
at any time by giving 30 days’ prior written notice of such resignation to
Placement Agent and the Company. Upon providing such notice, the Escrow Agent
shall have no further obligation hereunder except to hold the Escrow Funds which
it receives until the end of such 30-day period. In such event, the Escrow Agent
shall not take any action, other than receiving and depositing Subscribers
checks and wire transfers in accordance with this Agreement, until the Company
has designated a banking corporation, trust company, attorney or other person as
successor. Upon receipt of such written designation signed by Placement Agent
and the Company, the Escrow Agent shall promptly deliver the Escrow Funds to
such successor and shall thereafter have no further obligations hereunder. If
such instructions are not received within 30 days following the effective date
of such resignation, then the Escrow Agent may deposit the Escrow Funds held by
it pursuant to this Agreement with a clerk of a court of competent jurisdiction
pending the appointment of a successor. In either case provided for in this
paragraph, the Escrow Agent shall be relieved of all further obligations and
released from all liability thereafter arising with respect to the Escrow Funds.

5. Termination. The Company and Placement Agent may terminate the appointment of
the Escrow Agent hereunder upon written notice specifying the date upon which
such termination shall take effect, which date shall be at least 30 days from
the date of such notice. In the event of such termination, the Company and
Placement Agent shall, within 30 days of such notice, appoint a successor escrow
agent and the Escrow Agent shall, upon receipt of written instructions signed by
the Company and Placement Agent, turn over to such successor escrow agent all of
the Escrow Funds; provided, however, that if the Company and Placement Agent
fail to appoint a successor escrow agent within such 30-day period, such
termination notice shall be null and void and the Escrow Agent shall continue to
be bound by all of the provisions hereof. Upon receipt of the Escrow Funds, the
successor escrow agent shall become the escrow agent hereunder and shall be
bound by all of the provisions hereof and Signature Bank shall be relieved of
all further obligations and released from all liability thereafter arising with
respect to the Escrow Funds and under this Agreement.

 

4



--------------------------------------------------------------------------------

6. Investment. All funds received by the Escrow Agent shall be invested only in
non-interest bearing bank accounts at Signature Bank.

7. Compensation. Escrow Agent shall be entitled, for the duties to be performed
by it hereunder, to a fee of $3,500, which fee shall be paid by the Company
promptly following the signing of this Agreement. In addition, the Company shall
be obligated to reimburse Escrow Agent for all costs and expenses incurred in
good faith in connection with this Agreement or the Escrow Account, including
reasonable attorney’s fees. Neither the modification, cancellation, termination
or rescission of this Agreement nor the resignation or termination of the Escrow
Agent shall affect the right of Escrow Agent to retain the amount of any fee
which has been paid, or to be reimbursed or paid for any costs or expenses that
have been incurred or become due, prior to the effective date of any such
modification, cancellation, termination, resignation or rescission. To the
extent the Escrow Agent has incurred any such expenses, or any such fee becomes
due, prior to any closing, the Escrow Agent shall advise the Company and the
Company shall direct all such amounts to be paid directly at any such closing.

8. Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if sent by hand-delivery, by facsimile (followed by first-class
mail), by nationally recognized overnight courier service or by prepaid
registered or certified mail, return receipt requested, to the addresses set
forth below:

If to Placement Agent:

Empire Asset Management Company

2 Rector Street, 15th Floor,

New York, NY 10006

Attention: Gregg Zeoli

Fax: 212.417.8229

 

5



--------------------------------------------------------------------------------

If to the Company:

Cardium Therapeutics, Inc.

3611 Valley Centre Drive, Suite 525

San Diego, CA 92130

Attn: Christopher J. Reinhard, Chief Executive Officer

Fax: (858) 436-1011

If to Escrow Agent:

Signature Bank

261 Madison Avenue

New York NY 10016

Attention: Cliff Broder, Group Director & Senior Vice President

Fax: 646-822-1359

9. General.

(a) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to agreements made and to be
entirely performed within such State, without regard to choice of law principles
and any action brought hereunder shall be brought in the courts of the State of
New York, located in the County of New York. Each party hereto irrevocably
waives any objection on the grounds of venue, forum nonconveniens or any similar
grounds and irrevocably consents to service of process by mail or in any manner
permitted by applicable law and consents to the jurisdiction of said courts.
Each of the parties hereto hereby waives all right to trial by jury in any
action, proceeding or counterclaim arising out of the transactions contemplated
by this Agreement.

(b) This Agreement sets forth the entire agreement and understanding of the
parties with respect to the matters contained herein and supersedes all prior
agreements, arrangements and understandings relating thereto.

(c) All of the terms and conditions of this Agreement shall be binding upon, and
inure to the benefit of and be enforceable by, the parties hereto, as well as
their respective successors and assigns.

(d) This Agreement may be amended, modified, superseded or canceled, and any of
the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver of any party of any condition, or of the breach of
any term contained in this Agreement, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of the breach of any other term of this Agreement. No party may
assign any rights, duties or obligations hereunder unless all other parties have
given their prior written consent.

 

6



--------------------------------------------------------------------------------

(e) If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions.

(f) This Agreement and any modification or amendment of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.

10. Form of Signature. The parties hereto agree to accept a facsimile
transmission copy of their respective actual signatures as evidence of their
actual signatures to this Agreement and any modification or amendment of this
Agreement; provided, however, that each party who produces a facsimile signature
agrees, by the express terms hereof, to place, promptly after transmission of
his or her signature by fax, a true and correct original copy of his or her
signature in overnight mail to the address of the other party.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

CARDIUM THERAPEUTICS, INC.     EMPIRE ASSET MANAGEMENT COMPANY By:   /s/ C.
Reinhard     By:   /s/ Gregg Zeoli   Name:   C. Reinhard       Name:   Gregg
Zeoli   Title:   CEO       Title:   President & CEO

 

SIGNATURE BANK By:   /s/ [illegible]   Name:   [illegible]   Title:   VP By:  
/s/ Cliff Broder   Name:   Cliff Broder   Title:   SVP

 

8



--------------------------------------------------------------------------------

Schedule I

OFFERING DOCUMENTS

 

9



--------------------------------------------------------------------------------

Schedule II

The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of the Company
and Placement Agent.

 

 

CARDIUM THERAPEUTICS, INC. Name    True Signature

Christopher Reinhard

   /s/ Christopher Reinhard

Tyler Dylan

   /s/ Tyler Dylan EMPIRE ASSET MANAGEMENT COMPANY Name    True Signature

Gregg Zeoli

   /s/ Gregg Zeoli

Robert Giannini

   /s/ Robert Giannini

 

10



--------------------------------------------------------------------------------

Exhibit A

FORM OF ESCROW RELEASE NOTICE

Date:                  , 2008

Signature Bank

261 Madison Avenue

New York NY 10016

Attention: Cliff Broder, Group Director & Senior Vice President

Dear Mr. Broder:

In accordance with the terms of paragraph 2(c) of an Escrow Deposit Agreement
dated as of June __, 2008 (the “Escrow Agreement”), by and between Cardium
Therapeutics, Inc. (the “Company”), Signature Bank (the “Escrow Agent”) and
Empire Asset Management Company (“Placement Agent”), the Company and Placement
Agent hereby notify the Escrow Agent that the closing will be held on
                 , 2008 for gross proceeds of $            .

PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER AS FOLLOWS (wire instructions
attached):

Cardium Therapeutics, Inc.: $

Empire Asset Management Company: $

[others]

Very truly yours,

Cardium Therapeutics, Inc.

By:                 

Name:            

Title:               

Empire Asset Management Company

By:                 

Name:            

Title:               

 

11